Citation Nr: 0432705	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  95-08 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the hips, status post bilateral total hip 
replacement surgery, claimed as secondary to ionizing 
radiation exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel





INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1957, and from June 1965 to June 1967.  This matter 
comes before the Board of Veterans' Appeals (Board), on 
appeal from an August 1994 decision of the Department of 
Veterans' Affairs (VA), Regional Office (RO) in New York, New 
York.  The RO denied a claim of entitlement to service 
connection for degenerative joint disease of the bilateral 
hips, claimed as secondary to radiation exposure.  

The veteran's March 1995 substantive appeal includes a 
request for a hearing before a Veterans' Law Judge sitting at 
the RO (Travel Board hearing).  

This matter was remanded at the Board in September 2003 so as 
to afford the veteran his requested Travel Board hearing.  In 
January 2004, the veteran's representative requested that the 
veteran be provided a Board hearing by means of a video 
conference.  Thereafter, the RO mistakenly returned the 
appeal to the Board.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) codified at 38 U.S.C. §§ 5109B, 7112 (VCAA).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

On his substantive appeal to the Board dated in March 1995, 
the veteran requested a Travel Board hearing, with a 
Veteran's Law Judge sitting at the RO.  The Board remanded 
the appeal in September 2003, so as to afford the veteran his 
requested hearing.  

However, in January 2004, before the requested Travel Board 
hearing could be scheduled, the veteran's representative 
advised the RO that the veteran preferred a Board Video 
Conference hearing, in lieu of the previously requested 
Travel Board hearing.  The veteran has not been afforded the 
requested Video Conference hearing at the RO, conducted by a 
Veterans Law Judge sitting in Washington, D. C.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire for one.  It is incumbent upon the RO to schedule 
appellants for such hearings, including Video Conference 
hearings, which are scheduled at the RO.  (Emphasis added).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO-not VBA AMC-for the following 
development:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 


2.  The claims file must be reviewed by 
the RO to ensure that all notification 
and development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159).  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The representative at the RO should be 
given an opportunity to review the claims 
folder and submit a presentation on behalf 
of the appellant.  

4.  After a reasonable period of time has 
been afforded the representative to review 
the claims folder and submit a 
presentation, the appellant should be 
scheduled to appear for a Video Conference 
hearing conducted a Veterans' Law Judge in 
Washington, D.C., as soon as it may be 
feasible.

Notice should be sent to the appellant and 
his representative, a copy of which should 
be associated with the claims file.

5.  The appellant should be asked to 
submit any other information, evidence, or 
arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this Remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant need take no action unless otherwise notified 
by the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


